          Case 2:20-cv-00783-ESW Document 18 Filed 08/06/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Christopher Michael La Briola,                  No. CV-20-00783-PHX-ESW
10                   Plaintiff,                       ORDER
11    v.
12    American Modern             Home   Insurance
      Company, et al.,
13
                     Defendants.
14
15            Before the Court is Magistrate Judge Eileen S. Willett’s Report and
16   Recommendation recommending that the Court grant the parties’ Stipulation for Dismissal

17   and dismiss without prejudice Plaintiff Christopher Michael La Briola’s (“Plaintiff”)
18   Complaint. (Doc. 17 at 1-2.) Having reviewed the Report and Recommendation, the Court

19   hereby adopts the Magistrate Judge’s recommendation.

20   I.       BACKGROUND
21            On March 25, 2020, Plaintiff filed a Complaint in the Maricopa County Superior
22   Court, alleging breach of contract and bad faith against American Modern Home Insurance

23   Company (“American Modern”), American Modern Insurance Group, Inc., Stacey Staton,

24   John Doe Staton, Jennifer Anderson, John Doe Anderson, Black and White Partnerships I-

25   X, ABC Corporations I-X, and Jane Does I-X (collectively, “Defendants”). (Doc. 1-1 at 2-

26   9.) American Modern removed this matter to federal court and filed its Answer. (Docs. 1;
27   7.) Plaintiff and American Modern filed a Stipulation for Dismissal without Prejudice on
28   June 18, 2020. (Doc. 16.) Magistrate Judge Willett then filed a Report and
       Case 2:20-cv-00783-ESW Document 18 Filed 08/06/20 Page 2 of 3



 1   Recommendation, recommending that the Court grant the stipulation and dismiss without
 2   prejudice this matter. (Doc. 17.)
 3   II.    STANDARD OF REVIEW
 4          When reviewing a Magistrate Judge’s Report and Recommendation, the Court must
 5   “make a de novo determination of those portions of the report … to which objection is
 6   made,” and “may accept, reject, or modify, in whole or in part, the findings or
 7   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
 8   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citing Britt v. Simi Valley Unified
 9   Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983)). Failure to object to a Magistrate Judge’s
10   recommendation relieves the Court of conducting de novo review of the Magistrate Judge’s
11   factual findings; the Court then may decide the dispositive motion on the applicable law.
12   Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979) (citing Campbell v. United States
13   Dist. Court, 501 F.2d 196 (9th Cir. 1974)).
14          By failing to object to a Report and Recommendation, a party waives its right to
15   challenge the Magistrate Judge’s factual findings, but not necessarily the Magistrate
16   Judge’s legal conclusions. Baxter, 923 F.2d at 1394; see also Turner v. Duncan, 158 F.3d
17   449, 455 (9th Cir. 1998) (failure to object to Magistrate Judge’s legal conclusion “is a
18   factor to be weighed in considering the propriety of finding waiver of an issue on appeal”);
19   Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991) (citing McCall v. Andrus, 628 F.2d
20   1185, 1187 (9th Cir. 1980)).
21   III.   DISCUSSION
22          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
23   objections having been made by any party thereto, the Court hereby incorporates and
24   adopts the Magistrate Judge’s Report and Recommendation.
25   IV.    CONCLUSION
26          Accordingly,
27          IT IS HEREBY ORDERED adopting the Report and Recommendation of the
28   Magistrate Judge. (Doc. 17.)


                                                   -2-
      Case 2:20-cv-00783-ESW Document 18 Filed 08/06/20 Page 3 of 3



 1          IT IS FURTHER ORDERED approving the parties’ Stipulation for Dismissal
 2   without Prejudice. (Doc. 16.)
 3          IT IS FURTHER ORDERED dismissing without prejudice the Complaint, each
 4   party to bear its own attorneys’ fees and costs.
 5          IT IS FURTHER ORDERED directing the Clerk of the Court to terminate this
 6   action in its entirety.
 7          Dated this 6th day of August, 2020.
 8
 9
10                                                      Honorable Stephen M. McNamee
11                                                      Senior United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
